ATTORNEY GRIEVANCE COMMISSION
                                                                                                             *            IN   THE
OF MARYLAND                                                                                                               COURT OF APPEALS
                                                                                                             *            OF MARYLAND
                                      Petitioner,
                                                                                                             *            Misc. Docket       AG No.27
                                                                                                                                                    _
v.
                                                                                                                          September Term, 201 8
                                                                                                             *


                                                                                                                 *
CHARLES B. BAILEY
                                                                                                                 *
                                        Respondent.

                                                                                                       ORDER

                                      consideration of the Joint Petition for 30-Day
                                                                                     Suspension by Consent ﬁled
                    Upon

                                                  the Respondent admits that sufﬁcient
herein pursuant t0 Maryland Rule 19-736, in which


evidence exists to sustain allegations that he commi
                                                    tted professional misconduct in


violation of Rules 19-301.15(a), 19-407(a)(2), (a)(3), (b), (c),
                                                                                                                                     &     (d),    and 19-410 of the


                                                                                                     5th     day of            November                  2018:
Rules 0f Professional Conduct,                                                                this                                                   ,
                                                                                      it is




                                                            that the Respondent, Charles B. Bailey, is hereby
                                                                                                                                                  suspended from the
                      ORDERED,

                           of law             in the State                         of Maryland for     thirty (30) days;           and   it is   further
 practice

                                                                                                                                                           of entry; and
                       ORDERED, that this Order shall be effective thirty days from the date

 it    is      further

                                                                                                                                                                   from
                       ORDERED, that the Clerk 0fthis Conn shall strike the name Charles B. Bailey

                                                    that fact to the Trustees of the Client
 the register 0f attorneys in the Court and certify


                                    Fund of the Bar of Maryland and                                        all   clerks of all judicial tribunals in this State
  Protection


  in      accordance with Maryland Rule 19-742.

  Pursuant to Maryland Uniform Electronic Legal


                                                                                                                      /s/ Mary Ellen Barbera
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document " authentic.



                               2018-11-05 15:08-05:00                                                                Chief Judge



 Suzanne C. Johnson, Acting Clerk